Name: Council Implementing Regulation (EU) 2015/147 of 30 January 2015 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 31.1.2015 EN Official Journal of the European Union L 26/3 COUNCIL IMPLEMENTING REGULATION (EU) 2015/147 of 30 January 2015 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (1), and in particular Article 12 thereof, Whereas: (1) On 4 February 2011, the Council adopted Regulation (EU) No 101/2011. (2) On the basis of a review of the list in Annex I to Regulation (EU) No 101/2011, the entries for three persons should be amended. (3) Annex I to Regulation (EU) No 101/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 101/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 31, 5.2.2011, p. 1. ANNEX The entries for the following persons set out in Annex I to Regulation (EU) No 101/2011 are replaced by the entries below. Name Identifying information Grounds 3. Moncef Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 4 March 1944, son of Saida DHERIF, married to Yamina SOUIEI, managing director, formerly residing at 11 rue de France  RadÃ ¨s Ben Arous, holder of NIC No 05000799. Deceased 4 April 2011. Person (deceased) whose activities are subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 12. Mohamed Adel Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 26 April 1950, son of Saida DHERIF, married to Souad BEN JEMIA, managing director, formerly residing at 3 rue de la Colombe  Gammarth SupÃ ©rieur, holder of NIC No 00178522. Deceased 27 January 2011. Person (deceased) whose activities are subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 32. Faouzi Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 13 March 1947, married to Zohra BEN AMMAR, managing director, formerly residing at rue El Moez  Hammam-Sousse, holder of NIC No 02800443. Deceased 25 February 2011. Person (deceased) whose activities are subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person.